August 27, 2010


Mr. David L. Brenner
Burns Anderson Jury & Brenner, L.L.P.
P. O. Box 26300
Austin, TX 78755-6300
Mr. Peter M. Kelly
Law Office Of Peter M. Kelly, P.C.
1005 Heights Blvd.
Houston, TX 77008

RE:   Case Number:  09-0005
      Court of Appeals Number:  14-06-00905-CV
      Trial Court Number:  02-CV-125132

Style:      TRANSCONTINENTAL INSURANCE COMPANY
      v.
      JOYCE CRUMP

Dear Counsel:

      Today the Supreme Court  of  Texas  issued  an  opinion  and  enclosed
judgment in the above-referenced cause.   You  may  obtain  a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Annie Elliot       |
|   |Mr. Christopher A.     |
|   |Prine                  |
|   |Mr. Albert Betts Jr.   |
|   |Mr. Matthew B.         |
|   |Baumgartner            |
|   |Mr. Wade Caven Crosnoe |
|   |Mr. Norman W. Darwin   |
|   |Mr. P. M. Schenkkan    |